Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action regarding Application No. 16/338,947 filed 04/02/2019 is in response to Applicant’s arguments/remarks filed 04/07/2022. 
The status of the claims stand as follows:
Canceled 			1, 5-7, 13-16, 20-21, 24
Original			2
Withdrawn			3-4, 22-23, 25-31
Previously presented		8-12, 17-19, 32-33		
Claims 2-4, 8-12, 17-19, 22-23, 25-33 are currently pending in this application, of which claims 3-4, 22-23, 25-31 have been previously withdrawn from consideration for being non-elected claims. This application is in condition for allowance except for the presence of claims 3-4, 22-23, 25-31 directed to an invention, “a method comprising in an electrochemical cell, reacting a fluorinated compound with a metal to form a metal fluoride, and the fluorinated compound is a gas at standard condition of temperature and pressure and the metal has a standard reduction potential of less than or equal to about -1.4 V vs. the standard hydrogen electrode”,  non-elected  with traverse. 
Withdrawn claims 3-4, 22-23, 25-31 are not dependent on the allowable claims. Therefore, no rejoinder of the non-elected claims 3-4, 22-23, 25-31 is considered because according to the MPEP, “in order to be eligible for rejoinder, a claim to a non-elected invention must depend from or otherwise require all the limitation of an allowable claim.” (MPEP 821.04). Withdrawn claims are canceled by examiner’s amendment as indicated below. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Attorney Timothy Oyer on a phone call on 07/14/2022. 
The application has been amended as follows: 
 Please cancel withdrawn claims 3-4, 22-23, 25-31.
Allowed Claims
Claims 2, 8-12, 17-19, 32-33 are allowed over prior art of record. 
Statement of Reason for Allowance
The following ins an examiner’s statement of reason for allowance. 
The instant invention is directed to a sealed electrochemical cell comprising an anode comprising an alkali metal, a cathode, an electrolyte and a halogenated compound, wherein the halogenated compound is a gas at standard temperature and pressure. 
The closest prior art is considered to be Grant (U.S. PG Publication 2013/0327648) and Braun (U.S. PG Publication 2016/0351886). 
Grant discloses a battery comprise a pre-lithiated anode, a cathode, a halogenated compound such as sulfur hexafluoride. Grant, however, does not disclose the electrochemical cell is a sealed electrochemical cell. 
Braun disclose a porous electrode and a lithium ion battery employing said porous electrode. Braun, however, does not disclose a sealed electrochemical cell comprising a halogenated compound wherein the halogenated compound is a gas at standard temperature and pressure.  
The pertinent reference of the prior art of record fails to teach all the limitations of the claimed invention. Thus, the limitations are not disclosed or rendered obvious by the teaching of the prior art. Further search of the art also failed to produce any new art that anticipates or renders obvious the instant invention. Therefore, claims 2, 8-12, 17-19, 32-33 are allowed over prior art of record.
The scope of the allowed claims is defined by the specific language recited by the allowed claims. Furthermore, patentability is attributed to the claims taken as a whole. And the statement of reasons for allowance may not be interpreted as defining or otherwise limiting the claims in a manner inconsistent with the claim language itself, and applicable law.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR M KEKIA whose telephone number is (571)270-5918. The examiner can normally be reached 9:00am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CYNTHIA KELLY can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN G JELSMA/Primary Examiner, Art Unit 1722                                                                                                                                                                                                        

/OMAR M KEKIA/Examiner, Art Unit 1722